
	
		II
		110th CONGRESS
		1st Session
		S. 1530
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Consumer Credit Protection Act, to protect
		  consumers from inadequate disclosures and certain abusive practices in
		  rent-to-own transactions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rent-To-Own Reform Act of
			 2007.
		2.Rent-to-Own
			 Protection ActThe
			 Consumer Credit Protection Act (15
			 U.S.C. 1601 et seq.) is amended by adding at the end the following new
			 title:
			
				XRENT-TO-OWN
				TRANSACTIONS
					
						Sec.
						1001. Short title.
						1002. Findings and purposes.
						1003. Definitions.
						1004. Application of State laws
				  regarding fees, charges, guarantees, and warranties to rent-to-own
				  transactions.
						1005. Application of Federal laws to
				  rent-to-own transactions.
						1006. Disclosures.
						1007. Prohibitions and
				  enforcement.
						1008. Civil liability.
						1009. Application of title.
						1010. Regulations.
						1011. Relationship to other
				  laws.
					
					1001.Short
				titleThis title may be cited
				as the Rent-To-Own Protection Act of
				2007.
					1002.Findings and
				purposes
						(a)FindingsCongress
				finds that—
							(1)the rent-to-own
				industry targets its products primarily to low income and minority
				neighborhoods;
							(2)the majority of
				rent-to-own customers enter into rent-to-own contracts with the intention of
				owning the goods for which they are contracting;
							(3)rent-to-own
				dealers often fail to disclose key terms of rent-to-own contracts, and engage
				in unfair collection practices; and
							(4)of primary
				significance, rent-to-own dealers do not provide customers with the protections
				afforded purchasers in retail installment sales under State and Federal laws,
				and often charge excessive fees and interest rates.
							(b)PurposesThe
				purposes of this title are—
							(1)to provide
				consumers in rent-to-own transactions the range of protections provided under
				State and Federal laws to individuals that acquire goods in other consumer
				credit sales, while recognizing and preserving consumers’ unilateral right to
				terminate;
							(2)to require
				rent-to-own contracts and tags affixed to items available for acquisition in
				rent-to-own transactions to disclose material terms of those transactions;
				and
							(3)to prohibit
				rent-to-own dealers and collection agents hired by those dealers from engaging
				in abusive collection practices.
							1003.DefinitionsFor purposes of this title, the following
				definitions shall apply:
						(1)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
						(2)Cash
				priceThe term cash price means the fair market
				price at which retail sellers, not in the business of renting or leasing such
				goods, are selling and retail buyers are buying the same or similar property
				for cash in the same trade area in which the lessor's place of business is
				located. Any increase in the cash price above such fair market price shall be
				disclosed to the consumer as a finance charge.
						(3)ConsumerThe
				term consumer—
							(A)when used as an
				adjective, means for use by an individual primarily for personal, family, or
				household purposes; and
							(B)when used as a
				noun, means an individual who is the lessee or bailee under a rent-to-own
				contract.
							(4)CreditThe
				term credit—
							(A)includes the
				right granted by a seller to a consumer to obtain possession of an item of
				consumer goods under a rent-to-own contract before payment of the total amount
				that is required to be paid to acquire ownership of the item; and
							(B)is deemed to be a
				fixed sum equal to—
								(i)the total of
				payments for the item required to obtain ownership of the item under the
				contract; minus
								(ii)the sum
				of—
									(I)the cash
				price;
									(II)any fees
				specifically allowable under State law, except finance charges, interest, or a
				time price differential; and
									(III)the termination
				fee under section 1004.
									(5)Rent-to-own
				contractThe term rent-to-own contract means—
							(A)a contract in the
				form of a terminable lease or bailment of an item of consumer goods, under
				which—
								(i)a
				consumer—
									(I)has the right of
				possession and use of the item; and
									(II)has the option
				to renew the contract periodically by making payments specified in the
				contract; and
									(ii)a seller agrees,
				in writing or orally, to transfer ownership of the item to the consumer upon
				the fulfillment of all obligations of the consumer under the contract for that
				transfer; and
								(B)any contract
				which is advertised as or denominated as a rent-to-own contract or
				lease-purchase contract, or which is in substance a rent-to-own contract, as
				described in subparagraph (A).
							(6)Rent-to-own
				transactionThe term rent-to-own transaction means
				the lease or bailment of an item of consumer goods under a rent-to-own
				contract.
						(7)SellerThe
				term seller means—
							(A)a person—
								(i)who regularly
				makes consumer goods available under rent-to-own contracts; and
								(ii)to whom payments
				are payable under those contracts; and
								(B)an assignee of
				such a person.
							(8)StateThe
				term State means any State, the Commonwealth of Puerto Rico, the
				District of Columbia, and any territory or possession of the United
				States.
						1004.Application
				of State laws regarding fees, charges, guarantees, and warranties to
				Rent-To-Own transactions
						(a)In
				GeneralSubject to subsection (b), a seller in a rent-to-own
				transaction may not take, receive, or assess any interest, finance charge, or
				other fee for the transaction that is in excess of the interest, fees, or
				finance charges that may be charged under the laws of the State in which the
				seller is located which—
							(1)establish a
				maximum rate or amount of interest, finance charge, or time-price differential
				that may be charged in connection with a credit sale or retail installment sale
				for the same or a similar item;
							(2)establish the
				types of fees and the maximum amount of fees that a seller may charge in
				connection with a credit sale or retail installment sale for the same or a
				similar item; or
							(3)establish the
				types of credit insurance and the maximum amount of premiums that can be
				charged for credit insurance in connection with a credit sale or a retail
				installment sale for the same or a similar item.
							(b)Additional
				Termination Charges and Fees
							(1)Charges and
				fees authorizedIn addition to fees and charges authorized under
				subsection (a), a seller in a rent-to-own transaction may charge—
								(A)a termination fee
				in accordance with paragraph (2), if in exchange the consumer is given the
				right to terminate the rent-to-own contract for the transaction at any time
				without regard to whether the consumer has completed payment of the fee;
				and
								(B)fees that are
				reasonable in relation to the cash price of the good, for recovery of the items
				that are the subject of the contract and that are not voluntarily returned to
				the seller upon the termination of the contract.
								(2)Termination
				feeA termination fee under paragraph (1)(A)—
								(A)shall not exceed
				5 percent of the cash price under the contract;
								(B)shall be
				disclosed in the contract;
								(C)may be paid at
				the time the contract is entered into or over the life of the contract;
				and
								(D)shall be
				calculated as part of the finance charge as determined under section 106 of the
				Truth in Lending Act.
								(3)Recovery
				feesA recovery fee under paragraph (1)(B) shall be disclosed in
				the contract.
							(4)Effect of
				terminationThe termination of a rent-to-own contract by a
				consumer in accordance with a right of termination given to the consumer in
				exchange for a termination fee under subsection (a)(1) is deemed to satisfy the
				consumer’s obligation for all payments and fees due under the contract, except
				fees and charges under the contract that become due before the date of
				termination.
							(c)Guarantees and
				WarrantiesAll guarantees and warranties established or required
				under the laws of a State for goods sold pursuant to a consumer credit sale or
				retail installment sale apply to goods which are the subject of a rent-to-own
				transaction in the State.
						1005.Application
				of Federal Laws to Rent-To-Own TransactionsThe following Federal laws apply to a
				rent-to-own transaction, as follows:
						(1)Truth in
				lending actThe Truth in Lending Act applies as such Act applies
				to a consumer credit transaction that is a credit sale (as that term is defined
				in that Act).
						(2)Equal credit
				opportunity actThe Equal Credit Opportunity Act applies as such
				Act applies to credit transactions. For purposes of that application—
							(A)a consumer shall
				be treated as an applicant; and
							(B)a seller shall be
				treated as a creditor.
							(3)Fair debt
				collection practices actThe Fair Debt Collection Practices Act
				applies to the collection of payments owed that arise from a rent-to-own
				transaction, unless those payments are collected by any person specified in
				subparagraphs (A) through (F) of section 803(6) of such Act. For purposes of
				that application, payments owed shall be treated as debt.
						(4)Fair credit
				reporting actThe Fair Credit
				Reporting Act applies as such Act applies to a credit transaction
				and to any extension or denial of credit.
						1006.Disclosures
						(a)Disclosures on
				GoodsA seller shall include on each item in the place of
				business of the seller that is available for purchase pursuant to a rent-to-own
				transaction the following information:
							(1)The cash price of
				the item.
							(2)An itemization of
				services offered under a rent-to-own contract for the item, and the cash price
				of each service.
							(3)The annual
				percentage rate of the item under a rent-to-own contract, determined under
				section 107 of the Truth in Lending Act.
							(4)The weekly,
				biweekly, monthly, or other incremental payment applicable under the
				rent-to-own contract for the transaction and the number of payments.
							(5)The total of
				payments required to be paid to acquire ownership of the item under a
				rent-to-own contract for the transaction, determined under regulations under
				the Truth in Lending Act.
							(6)Specification of
				whether the item is new or used.
							(b)Disclosures
				Upon ContractingA seller shall provide to a consumer in writing,
				at the time the seller and consumer enter into a rent-to-own contract for an
				item, the information referred to in subsection (a) for the item and the
				contract.
						1007.Prohibitions
				and enforcement
						(a)ProhibitionsA
				person who is a seller under a rent-to-own contract with a consumer shall
				not—
							(1)threaten or
				invoke criminal prosecution of a consumer for any matter related to the
				contract, unless there is clear and convincing evidence that the goods that are
				the subject of the contract are being held by the consumer with an intent to
				defraud the seller;
							(2)use threats or
				coercion to collect or attempt to collect any amounts alleged to be due from
				the consumer;
							(3)engage in any
				conduct, the natural consequence of which is to oppress, harass, or abuse any
				person in connection with an attempt to collect amounts owed by the consumer
				under the contract;
							(4)unreasonably
				disclose information to third parties regarding amounts owed by the
				consumer;
							(5)make any
				fraudulent, deceptive, or misleading representation to obtain information about
				the consumer or to collect amounts owed by the consumer;
							(6)use any
				unconscionable means to collect or attempt to collect a debt owed to the
				seller;
							(7)advertise,
				announce, solicit, or otherwise represent as free or available without charge
				(including by use of other words of similar meaning) any service under the
				contract for which the seller charges the consumer, including any service for
				which a charge is collected by inclusion in the amount required to be paid
				under the contract;
							(8)use, for purposes
				of complying with any State or Federal law governing rent-to-own transactions
				(other than a State or Federal tax law) any definition of the term cash
				price other than the definition under section 1003(2);
							(9)engage in any act
				or practice which is unfair or deceptive in connection with a rent-to-own
				transaction; or
							(10)violate any
				regulation issued by the Board under subsection (c)(1).
							(b)Enforcement
							(1)EnforcementCompliance
				with the requirements under this title shall be enforced by the Federal Trade
				Commission. All functions and powers of the Federal Trade Commission under the
				Federal Trade Commission Act shall be
				available to the Commission to enforce compliance with this title by any
				person, irrespective of whether the person is engaged in commerce or meets any
				other jurisdictional tests in the Federal Trade
				Commission Act, including the power to enforce the provisions of
				this title in the same manner as if the violation had been a violation of a
				Federal Trade Commission trade regulation rule.
							(2)Treatment of
				violationsFor the purpose of the exercise by the Federal Trade
				Commission of the functions and powers of such Commission under the
				Federal Trade Commission Act, a
				violation of any requirement or prohibition under this title is deemed to be an
				unfair or deceptive act or practice in commerce in violation of that
				Act.
							(c)Regulations
							(1)BoardThe
				Board shall issue such regulations as are necessary or appropriate for
				implementing subsection (a), including regulations describing specific
				practices by a seller that are prohibited by paragraphs (1) through (9) of that
				subsection.
							(2)Federal trade
				commissionThe Federal Trade Commission shall issue regulations
				implementing subsection (b).
							1008.Civil
				liability
						(a)Liability for
				Failure To Properly Disclose TermsAny seller who fails to comply
				with a requirement under section 1006 is liable to the consumer in an amount
				equal to the sum of—
							(1)actual damages
				sustained by the consumer as a result of the failure;
							(2)$250 for each
				failure; and
							(3)all costs of the
				action and reasonable attorney fees, as determined by the court.
							(b)Other
				LiabilityA seller that violates this title or fails to comply
				with any requirement imposed under this title, other than under section 1006,
				shall be liable to the consumer in an amount equal to the sum of—
							(1)actual damages
				sustained by the consumer as a result of the violation;
							(2)$2,500 for each
				violation; and
							(3)all costs of the
				action and reasonable attorney fees, as determined by the court.
							(c)Jurisdiction
				and LimitationAn action under this title may be brought in any
				United States district court or in any other court of competent jurisdiction,
				within 24 months after the date of the violation or failure that is the subject
				of the action. This subsection does not bar a person from asserting a violation
				of this title in an action to collect amounts alleged to be due from the person
				which is brought more than 2 years after the date of the occurrence of the
				violation as a matter of defense by recoupment or set-off in such
				action.
						1009.Application
				of title
						(a)In
				GeneralThis title shall apply to rent-to-own contracts entered
				into after the date of the issuance of regulations by the Board under section
				1010.
						(b)Motor
				VehiclesThis title shall not apply to any lease or sale of a
				motor vehicle entered into after the date of enactment of this title that, if
				entered into on the day before that date of enactment, would have been subject
				to chapter 5 of the Truth in Lending Act.
						1010.RegulationsThe Board shall issue such regulations as
				may be necessary to implement this title (including regulations under section
				1007(c)(1)), not later than 12 months after the date of enactment of this
				title.
					1011.Relationship
				to other laws
						(a)State
				LawThis title does not annul, alter, or affect, or exempt any
				person subject to the provisions of this title from complying with, the laws of
				any State with respect to rent-to-own transactions, except to the extent that
				those laws are inconsistent with any provision of this title, and then only to
				the extent of the inconsistency. A State law is not inconsistent with this
				title solely because the protection afforded by such provision of law to any
				consumer is greater than the protection afforded by this title.
						(b)Consumer Lease
				Provisions of Truth in Lending ActChapter 5 of the Truth in
				Lending Act, relating to consumer leases, shall not apply to a rent-to-own
				transaction, other than the lease or sale of a motor vehicle that, if entered
				into on the day before the date of enactment of this title, would have been
				subject to that chapter
				5.
						.
		
